THE SHARES OF COMMON STOCK TO BE ACQUIRED BY THE SUBSCRIBER PURSUANT TO THIS
SUBSCRIPTION AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF
1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER THE SECURITIES LAWS OF ANY
STATE OR OTHER JURISDICTION, AND MAY NOT BE OFFERED, SOLD, OFFERED FOR SALE,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH
REGISTRATION, UNLESS SUCH TRANSACTION IS EXEMPT FROM OR NOT SUBJECT TO
REGISTRATION UNDER THE SECURITIES ACT, AND THE SUBSCRIBER HAS, IF REQUIRED BY
THE COMPANY, DELIVERED AN OPINION OF COUNSEL TO THAT EFFECT. BY ENTERING INTO
THIS SUBSCRIPTION AGREEMENT, SUBSCRIBER REPRESENTS, AMONG OTHER THINGS, THAT IT
IS AN ACCREDITED INVESTOR (AS DEFINED IN RULE 501(a) OF THE SECURITIES ACT) AND
IS ACQUIRING THE COMMON STOCK PURSUANT TO AN EXEMPTION FROM REGISTRATION
PURSUANT TO REGULATION S PROMULGATED UNDER THE SECURITIES ACT AND WILL NOT
ENGAGE IN ANY TRANSACTIONS WITH RESPECT TO THE COMMON STOCK OF THE COMPANY
EXCEPT IN COMPLIANCE WITH THE SECURITIES ACT.



COTTON BAY HOLDINGS, INC.





SUBSCRIPTION AGREEMENT



Name of Subscriber
World Venture Group, Inc. 
Address of Subscriber
4000 MacArthur Boulevard, 9th Floor
Newport Beach, California 92660
Number of Shares of Common Stock
3,531,990
Purchase Price
$3,531.99



TO:
Cotton Bay Holdings, Inc., a Delaware corporation (the "Company")
1314 East Las Olas Boulevard, Suite 1036
Fort Lauderdale, FL  33301

The Subscriber hereby subscribes for and agrees to purchase the number of shares
(the "Shares") of common stock of the Company, par value $0.001 per share (the
"Common Stock") specified above in accordance with and subject to the terms,
provisions and conditions set forth herein. The Subscriber agrees to pay to the
Company $0.001 per Share, for a total purchase price (the "Purchase Price")
equal to the amount set forth above.

The Subscriber understands that this Subscription Agreement may be rejected in
whole or in part prior to acceptance at any time for any reason whatsoever by
the Company. The Subscriber further understands that in the event this
Subscription Agreement is rejected by the Company, the subscription of the
Subscriber herein shall become null and void insofar as rejected. Upon such
rejection, the Subscriber shall have no further obligations to the Company.

A. Payment. In connection with this Subscription Agreement and subject to
acceptance by the Company, the Subscriber hereby agrees with the Company as
follows:

(1) The sale of the Shares offered or subscribed for herein will be closed not
later than the second business day immediately following the acceptance by the
Company of this Subscription Agreement (the "Closing Date"). On the Closing
Date, the Subscriber will pay to the Company the Purchase Price in immediately
available funds, by wire transfer as directed by the Company. Upon the
Subscriber's payment in full of the Purchase Price as contemplated by this Part
A(1), the Company shall issue to the Subscriber that number of whole shares of
Common Stock subscribed for by Subscriber pursuant hereto. The shares of Common
Stock issued to the Subscriber in consideration for such payment shall be
validly issued and outstanding, and fully paid and non-assessable.

B. Acknowledgments and Covenants.

(1) The Subscriber hereby agrees to pay all costs and expenses incurred by or on
behalf of the Company, including reasonable attorneys' fees and disbursements,
in connection with enforcing the Subscriber's obligations under this
Subscription Agreement in the event of any default in respect of its obligations
hereunder.

(2) Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
"Code"), the Company must withhold tax with respect to certain transfers of
property if a stockholder of the Company is a foreign person. To inform the
Company whether withholding is required with respect to the Subscriber's
interest in the Company, the Subscriber shall complete a Form W-9 or applicable
Form W-8.

(3) The Subscriber acknowledges and agrees that the Shares will be issued
subject to the terms of this Subscription Agreement and that any certificates
evidencing the Shares will bear appropriate legends to that effect, including a
legend in substantially the form set forth above and as otherwise provided
pursuant hereto.

C. Representations and Warranties .

Subscriber Representations and Warranties.

The Subscriber warrants, represents and agrees with the Company as follows:

(1) Upon acceptance by the Company, this Subscription Agreement is irrevocable
and shall constitute a binding commitment of the Subscriber.

(2) Subscriber is acquiring the Shares for his/her/its own account, not on
behalf or for the account of any other Person.

(3) The Subscriber will make all re-sales of the Shares only pursuant to a
registration statement under the Securities Act or pursuant to an available
exemption from registration under the Securities Act.

(4) The Company is and will be relying on the truth and accuracy of Subscriber's
representations, warranties, agreements, acknowledgements and understandings as
set forth herein, in order to determine the applicability of such exemptions and
the suitability of Subscriber and his/her/its acquisition of the Shares.

(5) Subscriber has been provided all necessary and appropriate information about
the Company to make an informed investment decision with respect to the
acquisition of the Shares. WITHOUT LIMITING THE FOREGOING, THE SUBSCRIBER
ACKNOWLEDGES THAT AN INVESTMENT IN THE COMPANY INVOLVES SUBSTANTIAL RISK AND THE
SUBSCRIBER MAY LOSE ITS ENTIRE INVESTMENT.

(6) Subscriber has sufficient knowledge and experience in financial and business
matters and is capable of evaluating the risks and merits of Subscriber's
investment in the Company; Subscriber has been provided the opportunity to make
all necessary and appropriate inquiries of the Company regarding Company's
business and associated risks, and Company has complied with all such requests;
and Subscriber is able financially to bear the risk of losing Subscriber's full
investment in the Shares.

(7) The Shares are being acquired in a transaction not involving a public
offering and Subscriber understands that the Shares have not been and may not
be, registered under the Securities Act or registered or qualified under any the
securities laws of any state or other jurisdiction, are and will be "restricted
securities" and cannot be resold or otherwise transferred unless they are
registered under the Securities Act, and registered or qualified under any other
applicable securities laws, or an exemption from such registration and
qualification is available. Prior to any proposed transfer of the Shares,
Subscriber shall, among other things, give written notice to the Company of
Subscriber's intention to effect such transfer, identifying the transferee and
describing the manner of the proposed transfer and, if requested by the Company,
accompanied by (i) investment representations by the transferee similar to those
made by Subscriber in this Section 7 and (ii) an opinion of counsel satisfactory
to the Company to the effect that the proposed transfer may be effected without
registration under the Securities Act and without registration or qualification
under applicable state or other securities laws. Each certificate for the Shares
shall bear a legend similar to that set forth on the first page of this
Subscription Agreement (insofar as applicable) and otherwise referring to
reiterating the restrictions on transfer and other terms hereof applicable to
the Shares upon issuance, and containing such other information and imposing
such other restrictions as shall be reasonably required by the Company.

(8) Subscriber understands that no U.S. federal or state government or agency
has passed on or made any recommendation or endorsement of offering for sale or
the sale of the Shares.

(9) Subscriber acknowledges there is no restriction imposed hereby upon the
Company in respect of the incurring by the Company of additional debt or the
issuance by the Company of additional debt or equity securities, or otherwise.

(10) The Shares will be purchased for the account of the Subscriber for
investment only and not with a view to, or with any intention of, a distribution
or resale thereof, in whole or in part, or the grant of any participation
therein. The Subscriber has not been organized for the specific purpose of
acquiring the Shares. The Subscriber acknowledges that the Shares have not been
registered under the Securities Act, or the securities laws of any state or
other jurisdiction and cannot be disposed of unless subsequently registered
under the Securities Act and any applicable laws of states or other
jurisdictions or an exemption from such registration is available.

(11) The Subscriber is an "accredited investor" as defined in Rule 501(a) of
Securities and Exchange Commission Regulation D, that is (i) if a natural
person, Subscriber has an individual net worth, or joint net worth with the
Subscriber's spouse, at the time of the Subscriber's purchase in excess of
$1,000,000; (ii) if a corporation, business trust or a partnership, Subscriber
was not formed for the specific purpose of acquiring the Shares, and has total
assets in excess of $5,000,000.

(12) The Subscriber acknowledges that at no time was the Subscriber presented
with, or solicited by, any leaflet, public promotional meeting, newspaper or
magazine article, radio or television advertisement or any other form of general
advertising or general solicitation with respect to the Company.

(13) If the Subscriber is an entity, the Subscriber is duly organized or, if a
trust, duly established pursuant to a valid trust instrument, validly existing
and in good standing under the laws of the jurisdiction wherein it is organized
and has the power and authority to carry on the activities in which it is
engaged and to purchase the Shares. This Subscription Agreement and any other
documents executed and delivered by the Subscriber in connection therewith or
herewith have been duly authorized, executed and delivered by the Subscriber,
and are the legal, valid and binding obligations of the Subscriber enforceable
in accordance with their respective terms.

(14) The execution and delivery of this Subscription Agreement and any other
documents executed and delivered by the Subscriber in connection herewith do
not, and the performance and consummation of the terms and transactions set
forth or contemplated therein or herein will not, contravene or result in a
default under any provision of existing law or regulations to which the
Subscriber is subject, the provisions of the trust instrument, charter, bylaws
or other governing documents of the Subscriber (if the Subscriber is an entity)
or any indenture, mortgage or other agreement or instrument to which the
Subscriber is a party or by which it is bound and does not require on the part
of the Subscriber any approval, authorization, license, or filing from or with
any foreign, federal, state or municipal board or agency which has not been
obtained.

(15) The Subscriber represents and warrants that the amounts paid or to be paid
by it to the Company in respect of this Subscription Agreement were not and are
not directly, or to the Subscriber's knowledge indirectly, derived from
activities that contravene federal, state or foreign laws and regulations,
including anti-money laundering and terrorist financing laws and regulations.
Federal regulations and Executive Orders administered by the U.S. Treasury
Department's Office of Foreign Assets Control ("OFAC") prohibit, among other
things, the engagement in transactions with, and the provision of services to,
certain foreign countries, territories, entities, and individuals. The lists of
OFAC prohibited countries, territories, persons and entities can be found on the
OFAC website at www.treas.gov/ofac.

(16) The Subscriber represents and warrants to, and agrees and covenants with,
the Company, as of the date hereof and as of the date of issuance of the Shares
to the Subscriber, that, to the best of its knowledge, none of (i) the
Subscriber, (ii) any person controlling or controlled by the Subscriber, (iii)
if the Subscriber is a privately held entity, any person having beneficial
interest in the Subscriber, and (iv) any person for which the Subscriber is
acting as agent or nominee in connection with this Subscription Agreement, is a
country, territory, individual or entity named on the OFAC lists, nor is any
such person or entity prohibited from investing in the Company under any OFAC
administered sanctions or embargo programs.

(17) The Subscriber agrees promptly to notify the Company should the Subscriber
become aware of any change in the information set forth in Part (18) or Part
(19) above. The Subscriber acknowledges and agrees that, if required by law, the
Company may be obligated to "freeze the account" of the Subscriber, either by
prohibiting additional investments from the Subscriber and/or segregating assets
of the Subscriber in compliance with government regulations and, if required by
law, the Company may also be required to report such action and to disclose the
Subscriber's identity to OFAC. The Subscriber also understands and agrees that
the Company may release confidential information about the Subscriber and, if
applicable, any underlying beneficial owners of the Subscriber, to law
enforcement agencies to the extent necessary to ensure compliance with all
applicable laws, rules and regulations.

(18) The Company reserves the right to request such information as is necessary
to verify the identity of the Subscriber, any related party, any individual or
entity having a beneficial interest in, or signatory or other similar authority
over, the Subscriber and any transferee of the Shares, and may seek to verify
such identity and the source of funds for the Purchase Price.

(19) If the Subscriber is acting as nominee or custodian for another person,
entity or organization in connection with the acquisition of the Shares, the
undersigned has so indicated on the "Subscriber Information" page attached
hereto. The representations and warranties contained in this Part C regarding
the Subscriber are true and accurate with regard to both the Subscriber and the
person, entity or other organization for which the undersigned is acting as
nominee or custodian. The person, entity or organization for which the
undersigned is acting as nominee or custodian will not transfer or otherwise
dispose of or distribute any part of its economic or beneficial interest in (or
any other rights with respect to) the Shares without complying with all of the
applicable provisions of this Subscription Agreement and applicable law, as if
such person, entity or organization were a holder of the Shares. If the
undersigned is acting as nominee or custodian for another person, entity or
organization, the undersigned agrees to provide such other information as the
Company may reasonably request regarding the undersigned and the person, entity
or organization for which the undersigned is acting as nominee or custodian in
order to determine the eligibility of the Subscriber to purchase the Shares.

Company Representations and Warranties.

By accepting the Subscriber's subscription, the Company warrants, represents and
agrees with the Subscriber as follows:

(1) The Company is duly organized, validly existing and in good standing as a
corporation under the Delaware General Corporation Law, with all requisite
corporate power and authority to conduct its business as currently conducted and
to issue and sell the Shares in accordance with the terms of this Subscription
Agreement. This Subscription Agreement (when accepted) will have been duly
authorized, executed and delivered by the Company.

(2) This Subscription Agreement is a legally binding obligation of the Company,
enforceable against the Company in accordance with the terms hereof, except to
the extent that (i) such enforceability is limited by bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting generally the
enforcement of creditors' rights, and (ii) the availability of the remedy of
specific performance or in injunctive or other equitable relief is subject to
the discretion of the court before which any proceeding therefore may be
brought.

D. Assignment, Survival, Effectiveness and Further Information.

(1) This Subscription Agreement is not assignable by either the Subscriber or
the Company without the prior approval of the other party in its sole and
absolute discretion. This Subscription Agreement shall be binding upon the
successors and any permitted assigns of the Subscriber and, when accepted by the
Company, shall be binding upon the successors and any permitted assigns of the
Company.

(2) All of the agreements, covenants, representations and warranties made by the
Subscriber in this Subscription Agreement shall survive the execution and
delivery hereof. The Subscriber shall use reasonable efforts to notify the
Company and to do so promptly upon discovering that any of the representations
or warranties made herein was false when made or has, as a result of changes in
circumstances, become false. Every provision of this Subscription Agreement is
intended to be severable, and if any term or provision hereof is held to be
illegal or invalid for any reason whatsoever, such illegality or invalidity
shall not affect the validity of the remainder hereof.

(3) The agreements of the Subscriber set forth herein shall become effective and
binding upon the Subscriber, without right of revocation, upon the Company's
acceptance of this Subscription Agreement.

E. Miscellaneous. Unless otherwise indicated, the address on the first page of
this document is the legal residence of the Subscriber, and all offers and
communications in connection with the offering of the shares of Common Stock
subscribed to herein have been conducted at such address. The Subscriber, if a
foreign entity, represents that it has complied with all of the laws, if any, of
its country of residence applicable to the acquisition of the Shares subscribed
to herein.

F. Remedies. The Subscriber understands the meaning and legal consequences of
its covenants, representations and warranties contained herein, and hereby agree
that the Company may recover from the Subscriber, and the Subscriber shall hold
the Company harmless from, any and all loss, damage or liability due to or
arising out of any breach of any such covenant, representation or warranty.

G. Communication. Any notice, demand, request or other communication which may
be required or contemplated herein (including delivery of this Subscription
Agreement by and between the parties hereto) shall be sufficiently given or
delivered if (i) given either by facsimile transmission (with confirmation of
receipt), by reputable overnight delivery service, postage prepaid, or by
registered or certified mail, postage prepaid and return receipt requested, to
the address indicated herein or to such other address as any party hereto may
specify as provided herein, or (ii) delivered personally at such address.

H. Applicable Law. This Subscription Agreement and all legal relations, claims
or obligations arising out of this transaction shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to conflicts of law provisions.

I. Confirmation of Representations; Additional Information. Upon request of the
Company, the Subscriber shall confirm the accuracy of the representations in
this Subscription Agreement to the Company as of the Closing Date and will use
reasonable efforts to notify the Company and to do so promptly if the Subscriber
becomes aware that such representations are, at any time, inaccurate in any
respect. In addition, the Subscriber hereby agrees to respond reasonably to
requests to supply any additional written information concerning the
representations in this Subscription Agreement that the Company may reasonably
request.

J. Indemnification. The Subscriber shall indemnify and hold harmless the Company
and its agents and affiliates (collectively, the "Indemnified Persons") from and
against any losses, claims, damages, liabilities, costs or expenses to which any
of them may become subject arising out of or based upon any false representation
or warranty, or any breach of or failure to comply with any covenant or
agreement, made by the Subscriber in this Subscription Agreement or in any other
document furnished to the Company in connection with the Subscriber's investment
in the Company. The Subscriber will reimburse each Indemnified Person for his,
her or its reasonable legal and other expenses (including the cost of any
investigation and preparation) as they are incurred in connection with any
action, proceeding or investigation arising out of or based upon the foregoing.
The indemnity and reimbursement obligations of the Subscriber under this Part J
shall be in addition to any liability which the Subscriber may otherwise have.

K. General. This Subscription Agreement may be executed in counterparts with the
same effect as if the parties executing the counterparts had all executed one
counterpart. This Subscription Agreement and the documents specifically referred
to herein constitute the entire agreement among the parties hereto pertaining to
the subject matter hereof and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection therewith. Neither
this Subscription Agreement nor any provision hereof may be waived, modified,
discharged or terminated except by an instrument in writing signed by the party
against whom such waiver, modification, discharge or termination is sought to be
enforced. Each provision of this Subscription Agreement shall be considered
separable and if for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or affect those portions of this
Subscription Agreement which are valid.

[SIGNATURES ON FOLLOWING PAGES]

IN WITNESS WHEREOF, the Subscriber has executed this Subscription Agreement to
Cotton Bay Holdings, Inc. this 1st day of August 2012.

/s/ D. Geno Brunton Subscriber
World Venture Group, Inc.
D. Geno Brunton
President

ACCEPTANCE

Name of Subscriber: World Venture Group, Inc.

Purchase Price: $3,531.99

The foregoing Subscription Agreement is hereby accepted upon the terms and
conditions set forth herein.

COTTON BAY HOLDINGS, INC.

By: /s/ Alfred E. Abiouness, Jr.
Name: Alfred E. Abiouness, Jr.
Title: President

Dated: August 1, 2012



SUBSCRIBER INFORMATION





(The information below should be consistent with the form of ownership selected
below)



Name (please print): World Venture Group, Inc.

Social Security or Taxpayer I.D. Number: [On Record With Company In Order To
Protect Subscriber]

Type of Ownership

(select one)

PLEASE INDICATE BY CHECKING THE APPROPRIATE BOX BELOW THE FORM IN WHICH YOU WILL
HOLD TITLE TO YOUR INTEREST. SUBSCRIBERS SHOULD SEEK THE ADVICE OF THEIR
ATTORNEYS IN DECIDING IN WHICH OF THE FORMS THEY SHOULD TAKE OWNERSHIP OF THE
SHARES BECAUSE DIFFERENT FORMS OF OWNERSHIP CAN HAVE VARYING GIFT TAX, ESTATE
TAX, INCOME TAX, AND OTHER CONSEQUENCES, DEPENDING ON THE STATE OF THE
INVESTOR'S DOMICILE AND HIS OR HER PARTICULAR PERSONAL CIRCUMSTANCES. FOR
EXAMPLE, IN COMMUNITY PROPERTY STATES, IF COMMUNITY PROPERTY ASSETS ARE USED TO
PURCHASE SHARES HELD AS SEPARATE PROPERTY, ADVERSE GIFT TAX CONSEQUENCES MAY
RESULT.

___ INDIVIDUAL OWNERSHIP (one signature required)

___ JOINT TENANTS WITH RIGHT OF SURVIVORSHIP AND NOT AS TENANTS IN COMMON (both
or all parties must sign)

___ COMMUNITY PROPERTY (one signature required if interest held in one name,
i.e., managing spouse; two signatures required if interest held in both names)

___ TENANTS IN COMMON (both or all parties must sign)

___ GENERAL PARTNERSHIP (fill out all documents in the name of the General
Partnership, by a PARTNER authorized to sign, and include a copy of the
Partnership Agreement)

___ LIMITED PARTNERSHIP (fill out all documents in the name of the LIMITED
PARTNERSHIP, by a GENERAL PARTNER authorized to sign, and include a copy of the
Limited Partnership Agreement and any other document showing that the investment
is authorized)

X   CORPORATION or limited liability company ("LLC") (fill out all documents in
the name of the CORPORATION or the LLC, by the President, Manager or other
person authorized to sign, and include a copy of the certified Corporate
Resolution authorizing the signature or similar LLC resolution)

___ TRUST (fill out all documents in the name of the TRUST, by the trustee, and
include a copy of the instrument creating the trust and any other documents
necessary to show that the investment by the trustee is authorized. The date of
the trust must appear on the Notarial where indicated)